Citation Nr: 0639554	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  99-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to a service-connected 
right thigh and knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two other individuals


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1998 and July 1999 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) issued an 
order following a joint motion for remand in June 2006, 
directing that additional treatment records from the Central 
Arkansas Health Care System be obtained, i.e., "all the 
medical records from the Central Arkansas facility."  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Central Arkansas Health 
Care System, which at the time of the June 
2006 joint motion for remand, totaled 
"nearly 1100 pages."   

2.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



